 

Exhibit 10.3

 

AMENDMENT NO. 1 TO

EXECUTIVE MANAGEMENT CONSULTING AGREEMENT

 

THIS AMENDMENT No. 1 (the “Amendment”) is made as of January 1, 2018, by and
between LifeApps Brands, Inc., a Delaware corporation (the “Company”) and Robert
Gayman (the “Advisor”).

 

W I T N E S S E T H

 

WHEREAS, the Parties hereto have heretofore entered into an Executive Management
Consulting Agreement, dated as of December 19, 2017 (the “Agreement”) in
connection with the engagement of the Advisor by the Company; and

 

WHEREAS, the Parties wish to revise the Agreement hereby to (i) terminate the
Advisor’s ability to convert Deferred Cash Payments (as such term is defined in
the Agreement) into Company common stock, and (ii) to extend the date by which
the Company must authorize, approve and issue to the Advisor 50% of the shares
of a class of the Company’s voting preferred stock to be created, to July 31,
2018.

 

NOW, THEREFORE, the parties hereto, in consideration of the mutual promises
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, hereby agree to amend the Agreement
as follows:

 

1.     Termination of Deferred Salary Payment Conversion Feature; Extension of
Preferred Stock Issuance Deadline. Section 6 of the Agreement is hereby revised
to terminate and remove the Deferred Cash Payment conversion feature set forth
therein and to extend the date by which the Company must authorize, approve and
issue to the Advisor 50% of the shares of a class of the Company’s voting
preferred stock to be created, to July 31, 2018. All other terms of Section 6 of
the Agreement shall continue with full force and effect.

 

2.       Counterparts. This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

3.       Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

(Signature page to follow)


 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed on the date first above written.

 



        LIFEAPPS BRANDS, INC.       By: /s/ Robert A. Blair     Name: Robert A.
Blair     Title: Chief Executive Officer         ADVISOR         /s/ Robert
Gayman   Name: Robert Gayman

 

2